Title: From George Washington to William Booker, 26 June 1797
From: Washington, George
To: Booker, William

 

Sir,
Mount Vernon 26th June 1797

From the good report I have had of your improved threshing machine, I am desirous of getting one or two of them erected; and as expeditiously as possible.
The Scantling for two, upon the Plan of Mr Jefferson & others, of the Scotch machine, had been got before I received the account of yours; and may, I presume, be appropriated to the latter. The purpose therefore of this letter, is to know if you would undertake to erect mine; or, if your other engagements should present your personal attendance, whether a person in whose knowledge & skill in the matter, you cd place entire confidence, could be sent; or, lastly, whether you could spare time to make me a visit for the purpose of directing my own Carpenters (six or 7 in number, & some of them competent to follow any direction) to proceed to the execution, and for which due compensation would be made you.
I must beg the favour of a speedy answer (by Post to Alexandria) that I may know what I have to rely on—for if I cannot have them erected upon your plan in a short time, I shall ⟨proceed⟩ upon the one I had at first contemplated, so desirous am I of getting my Wheat out early. I am—Sir Your Obedt Hble Servt

Go: Washington

